Citation Nr: 0021430	
Decision Date: 08/14/00    Archive Date: 08/23/00

DOCKET NO.  95-04 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri


THE ISSUE

1.  The propriety of the initial noncompensable evaluation 
assigned for patellofemoral syndrome of the right knee.

2.  The propriety of the initial noncompensable evaluation 
assigned for patellofemoral syndrome of the left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The veteran had active service from December 1977 to December 
1980, and from November 1988 to November 1992.  

This appeal arises from a July 1993 rating decision of the RO 
in Louisville, Kentucky, which granted service connection for 
the veteran's bilateral knee disability, and assigned a 
noncompensable evaluation for each knee.  The veteran has 
appealed these evaluations to the Board of Veterans' Appeals 
(Board).  During the pendency of the appeal, the claims were 
transferred to the RO St. Louis, Missouri.

In January 1997, the Board of Veterans' Appeals (Board) 
remanded the issues of compensable evaluations for the 
veteran's knee disabilities.  However, as the RO continued 
the denial of the claim, the RO has returned the issues to 
the Board for further appellate consideration.

The Board notes that the RO adjudicated, and the Board 
previously characterized, the issues on appeal as claims for 
increased ratings.  However, in light of the distinction 
recently noted by the United States Court of Appeals for 
Veterans Claims (formerly, the United States Court of 
Veterans Appeals) (Court) in the case of Fenderson v. West, 
12 Vet. App. 119 (1999), the Board has recharacterized the 
issues as involving the propriety of the initial evaluations 
assigned following a grant of service connection.




REMAND

The veteran's claims for higher evaluations for his right and 
left knee disabilities are well grounded pursuant to 
38 U.S.C.A. § 5107(a) (West 1991).  See Caffrey v. Brown, 6 
Vet. App. 377, 381 (1994); Proscelle v. Derwinski, 2 Vet. 
App. 629, 631-632 (1992).  To fulfill the duty to assist the 
veteran in developing the facts pertinent to his well-
grounded claims, in the January 1997 remand, the Board 
requested that the veteran undergo a VA compensation 
examination in order to determine the severity of his 
bilateral knee disabilities.  The VA examiner was 
specifically asked to provide a response to the following in 
his report:

If the veteran describes flare-ups of 
pain, the examiner should offer an 
opinion as to whether there would be 
additional limits on functional ability 
during flare-ups, and to the extent 
possible, express this in terms of 
additional degrees of limitation of 
motion during the flare-ups.  If the 
examiner is unable to offer an opinion as 
to the nature and extent of any 
additional disability during flare-up 
that fact should be so stated.

The veteran underwent the requested compensation examination 
in October 1999.  The report of that examination notes the 
veteran's assertion that his bilateral knee disability was 
subject to flare-ups with certain activity and changes in the 
weather, and the examiner's opinion that it was as likely as 
not that such flare-ups occurred.  However, the examiner 
neither offered an opinion as to the probable extent of 
additional range of motion loss during such flare-ups, or 
indicated that he was unable to provided such an opinion, as 
requested.  This evidence is needed to adequately evaluate 
the veteran's knee disabilities, taking in consideration 
functional loss due to pain and other factors.  See 38 C.F.R. 
§§ 4.40 and 4.45 (1999); DeLuca v. Brown, 8 Vet. App. 202, 
204-7 (1995).  

Under these circumstances, supplemental medical opinion to 
obtain the requested opinion is warranted.  

Further, when readjudicating the claim on remand, the RO 
should also consider whether "staged rating" (i.e., 
assigning different ratings for different periods of time) is 
appropriate for either of the veteran's disabilities.  

Accordingly, these matters are hereby REMANDED to the RO for 
the following action:

1.  The RO should return the claims file 
to the VA physician who conducted the 
veteran's orthopedic examination in 
October 1999.  After a comprehensive 
review of the claims file, to 
specifically include his prior 
examination report, the physician should 
offer a supplemental opinion as to the 
extent of likely additional functional 
loss experienced in each of the veteran's 
knees during flare-ups of pain.  To the 
extent possible, the examiner should 
express such additional functional loss 
in terms of additional degrees of lost 
motion.  If the examiner is unable to 
provide the provide the requested 
information, he should 

If necessary, the veteran should undergo 
further examination to obtain the 
requested opinions.  If so, the 
examination should comport with all of 
the instructions noted in this and the 
Board's January 1997 remand.  

The complete rationale for all opinion 
expressed must be set forth in a 
typewritten report.  

2.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall, supra.

3.  After completion of the foregoing 
requested development, and after 
completion of any other development 
deemed warranted by the record, the RO 
should adjudicate the claims for higher 
evaluations for right and left knee 
disabilities in light of all pertinent 
evidence of record and legal authority, 
specifically to include that cited to 
above.  In accordance with the 
instructions noted above, in adjudicating 
each claim, the RO must consider the 
extent of functional loss due to pain, 
weakness and other relevant factors of 
38 C.F.R. §§ 4.40 and 4.45, to include 
during flare-ups and with repeated use of 
the knee; as well as whether "staged 
rating" to evaluate the disability is 
appropriate.  The RO must provide 
adequate reasons and bases for its 
decision, citing to all governing legal 
authority and precedent, and addressing 
all issues and concerns that are noted in 
this REMAND.

4.  If any determination remains adverse 
to the veteran, he and his representative 
should be furnished a supplemental 
statement of the case (SSOC) and be 
afforded the requisite opportunity to 
respond before the case is returned to 
the Board for additional appellate 
consideration. 

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




